Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Eric Turner, Appellant                                Appeal from the 202nd District Court of
                                                      Bowie County, Texas (Tr. Ct. No.
No. 06-18-00099-CR        v.                          17F0621-202). Opinion delivered by Chief
                                                      Justice     Morriss,  Justice   Moseley*
The State of Texas, Appellee                          participating. *Justice Moseley, Retired,
                                                      Sitting by Assignment. Dissenting Opinion
                                                      by Justice Burgess.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the
court below. We affirm the judgment of the trial court.
       We note that the appellant, Eric Turner, has adequately indicated his inability to pay costs
of appeal. Therefore, we waive payment of costs.



                                                      RENDERED FEBRUARY 15, 2019
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk